DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 10, 11, and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang (US 2021/0074907).
As to claim 1, Wang teaches a method of forming an integrated chip (figs. 1-8), comprising: forming a memory device (62/72) over a substrate (12, fig. 2, [0010] and [0016]); forming an etch stop layer (68) over the memory device (Fig. 3, [0018]); forming an inter-level dielectric (ILD) layer (80) over the etch stop layer and laterally surrounding the memory device (fig. 3, [0018]); performing one 
As to claim 3, Wang further teaches performing one or more patterning processes comprises: performing a first patterning process on the ILD layer to form a first intermediate trench over the memory device, wherein the first intermediate trench is separated from the etch stop layer by the ILD layer; and performing a second patterning process on the ILD layer to increase a depth of the first trench and to define the first trench (Fig, 5, layers 80 and 82, [0020], multiple etching processes are performed. The reasons why multiple etching processes are performed instead of just one is because these layers are of different materials and require different etching parameters.).
As to claim 10, Wang teaches a method of forming an integrated chip (figs. 1-8), comprising: forming a memory device (62/72) over one or more lower inter-level dielectric (ILD) layers (18) on a substrate (12, fig. 2, [0010], [0012]), wherein the memory device comprises a data storage structure (62) disposed between a bottom electrode (76) and a top electrode (78, [0016], fig. 2); forming an etch stop layer (68) over the top electrode (Fig. 3, [0018]); forming an upper ILD layer (80) over the etch stop layer and laterally surrounding the memory device (Fig. 3, [0018]); forming a recess within the upper ILD layer, wherein the upper ILD layer to the etch stop layer; removing an exposed part of the etch stop layer (fig. 5, [0020], multiple etching processes are performed to remove all the various layers); and forming an upper interconnect wire (100 and 110) within the recess (fig. 9, [0022]).
As to claim 11, Wang further teaches the upper ILD layer (80) has a horizontally extending surface (top surface of layer 80) that is directly below the upper interconnect wire (100 and 110) and laterally outside of a top surface of the memory device (fig. 9); and wherein the etch stop layer (68) has a top surface that is recessed below the horizontally extending surface (Fig. 9).
As to claim 12, Wang further teaches forming a lower insulating structure (24/28/30) over the one or more lower ILD layers (18, fig. 1, [0012]); forming a bottom electrode via (36) within the lower insulating structure, wherein the bottom electrode is formed over the bottom electrode via (fig. 1, [0013]); and forming a via hole (94) defined by sidewalls of the upper ILD layer, the etch stop layer, and the lower insulating structure (fig. 6, [0021]).

Claim(s) 16-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang (US 2020/0373478, herein “Wang2”).
As to claim 16, Wang2 teaches an integrated chip (Fig. 9), comprising: a memory device (38) disposed over a lower interconnect (26) within one or more lower inter-level dielectric (ILD) layers (18/24) over a substrate (12, [0014] – [0017]); an upper ILD layer (72) laterally surrounding the memory device (fig. 9, [0024]); an etch stop layer (68) separating the memory device (38) and the one 
As to claim 17, Wang2 further teaches a lower insulating structure (28/30) disposed over the one or more lower ILD layers (18/24, [0015]); a bottom electrode via (36) extending through the lower insulating structure (28/30) between the lower interconnect (26) and the memory device (38, [0016]); and an upper insulating structure (100) separating the lower insulating structure (28/30) from the upper ILD layer (72, fig. 9, [0023]).
As to claim 18, Wang2 further teaches the upper insulating structure (100) has an uppermost surface (top) that is vertically offset from an uppermost surface (top) of the etch stop layer (68) by a non-zero distance (Fig. 9).
As to claim 19, Wang2 further teaches the upper ILD layer (72) has a horizontally extending surface (top surface) that is directly below the upper interconnect wire (94) and laterally outside of the memory device (fig. 9); and wherein the etch stop layer (68) has an uppermost surface that is recessed below the horizontally extending surface fig. 9).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wang.
As to claim 2, Wang teaches the removal process is performed using a photoetching process ([0020]) but does not explicitly teach it is a wet etching process. However, photoetching involves chemical etching, which is a form of wet etching. Thus, wet etching is obvious if not inherent so as to use an industrially tested and accepted method of etching.
As to claim 15, Wang does not teach a first etchant is used to define the recess within the upper ILD layer and a wet cleaning chemical is used to remove the etch stop layer, the first etchant different than the wet cleaning chemical. However, as stated in the rejection of claims 2 and 3, multiple photoetching processes are performed and using different wet chemicals would have been an obvious way to implement these processes based on the etching chemistry of the layers requiring etching.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Satoh (US 2013/0032775).
As to claim 8, Wang does not teach forming an upper insulating structure along the upper surface and along sidewalls of the etch stop layer; and forming the ILD layer over the upper insulating structure, wherein the one or more patterning processes etch through the upper insulating structure to expose the upper surface of the etch stop layer. However, Satoh teaches forming a protection sidewall layer 230/240 over the top and sides of the memory device (fig. 4A) and etching the top of it to form sidewall protection spacer (fig. 4B). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to form the sidewall protection spacers as taught by Satoh so as to protect the memory device from subsequent etching processes (Satoh, [0009]).

Claims 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wang or Wang2 in view of Chuang (US 2019/0164584).
As to claims 13 and 17, Neither Wang nor Wang2 teach the sidewalls of the etch stop layer defining the via hole are laterally set back from sidewalls of the lower insulatingP20192000US00 structure defining the via hole by a non-zero distance. However, this is tapering and is a typical by-product of chemically etching via holes, specifically those with high aspect ratios and through multiple materials. Thus, tapering is known in the art and would have been obvious for the reason stated above. See Chuang, fig. 2L, [0034] and [0035].

Allowable Subject Matter
Claims 4-7, 9, 14, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the claims listed above in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.
The prior art fails to teach a combination of all of the features in the claims. As to claims 4-7, 9, and 20, the prior art fails to teach forming an etch stop layer having two sides that are different heights from each other.
As to claim 14, the prior art fails to teach the etch stop layer comprises a metal oxide or a metal nitride. The etch stop layer clearly comprises a silicon-based insulator. Replacing that with a metal oxide or nitride would not have been readily obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:

		P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-Delivered responses should be brought to:
		Customer Service Window
		Randolph Building
		401 Dulany Street
Alexandria, VA 22313

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN M KUSUMAKAR whose telephone number is (571)270-3520.  The examiner can normally be reached on Monday – Friday from 7:30a – 4:30p EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KAREN KUSUMAKAR/
Primary Examiner, Art Unit 2897
11/3/21